Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hiroshi et al (JP 2017-168732/6711046).

1. (Currently amended) A semiconductor device, comprising: 
a semiconductor body (Fig.8 (11)), 
an electrically conductive via which extends through at least a part of the semiconductor body, and where the via has a top side and a bottom side that faces away from the top side10 (Fig.7-9 (24)) 
an electrically conductive etch-stop layer
at least one electrically conductive contact layer at the bottom side of the via (23b/c) in a plane which is parallel to the lateral direction (x), wherein: 
 the etch-stop layer is arranged between the electrically conductive via and the contact layer in the vertical direction (Fig.8), - 
the lateral extent in the lateral direction (x) of the etch-stop layer amounts to at least 2.5 times the lateral extent of the via in the lateral direction (Fig.8 (23/b/c spans a multitude of vias in at least one direction;  in Fig.9 the width of the wiring stack 21 is greater than 2.5 times the via diameter), and 20the lateral extent of the contact layer is smaller than the lateral extent of the via (Fig.7-9 the contact layers 23b/c have the same dimensions as the etch stop layer 23) or the lateral extent of the contact layer amounts to at least 2.5 times the lateral extent of the via.  

2. (Currently amended) The semiconductor device according to claim 251, wherein the etch-stop layer is arranged symmetrically with respect to the via (Fig.7-9). 
 
3. (Currently amended) The semiconductor device according to claim l, wherein the contact layer is arranged symmetrically with respect to the via (Fig.7-9).
  
4. (Currently amended) The semiconductor device according to claim 1, wherein the lateral extent of the etch-stop layer in the lateral direction is larger than the lateral extent of the contact layer in the lateral direction (Fig.8 (23/b/c spans a multitude of vias in at least one direction;  in Fig.9 the width of the wiring stack 21 is greater than 2.5 times the via diameter) (Fig.7-9 the contact layers 23b/c have the same dimensions as the etch stop layer 23).  

5. (Currently amended) The semiconductor  device according to claim l, wherein the lateral extent of the contact layer in the lateral direction is larger than the lateral extent of the etch-stop layer in the lateral direction (Fig.8 (23/b/c spans a multitude of vias in at least one direction;  in Fig.9 the width of the wiring stack 21 is greater than 2.5 times the via diameter) (Fig.7-9 the contact layers 23b/c have the same dimensions as the etch stop layer 23).   

6. (Currently amended) The semiconductor  device according to claim l, wherein at least one further contact layer is arranged at the bottom side of the via in a plane which is parallel to the lateral direction (Fig.8 (23/b/c spans a multitude of vias in at least one direction;  in Fig.9 the width of the wiring stack 21 is greater than 2.5 times the via diameter) (Fig.7-9 the contact layers 23b/c have the same dimensions as the etch stop layer 23).  

157. (Currently amended) The semiconductor  device according to claim 6, wherein the lateral extent of the further contact layer is smaller than the lateral extent of the via or the lateral extent of the further contact layer amounts to at least 2.5 times the lateral extent of the via (Fig.8 (23/b/c spans a multitude of vias in at least one direction;  in Fig.9 the width of the wiring stack 21 is greater than 2.5 times the via diameter) (Fig.7-9 the contact layers 23b/c have the same dimensions as the etch stop layer 23),   . 
 
208. (Currently amended) The semiconductor  device (10) according to claim l, wherein the etch-stop layer (15) comprises copper and/or aluminum (See English translation made below:

 formed along the outer edge of the semiconductor chip. The dots are arranged in a rectangular frame shape in rows. However, the first vias 22a are combined or removed at the portion overlapping the TSV 24, and the number thereof is smaller than that of the second and third vias 22b and 22c.
The first to third vias 22a to 22c are formed, for example, by embedding a bonding metal in the through holes formed in each of the first, third, and fifth interlayer insulating films 12a, 12c, and 12e. The first to third vias 22a to 22c are made of a metal generally used as a joining metal, such as copper or tungsten. These first to third vias 22a to 22c are formed together with the vias forming the wiring structure of the active region R1.
The first to third conductor patterns 23a to 23c are formed on the surfaces of the first, third and fifth interlayer insulating films 12a, 12c and 12e, respectively. These first to third conductor patterns 23a to 23c are formed together with a wiring pattern forming the wiring structure of the active region R1, and are made of a metal forming the wiring pattern, such as aluminum. Further, second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed around the first to third conductor patterns 23a to 23c. The second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed so as to be flush with the surfaces of the first to third conductor patterns 23a to 23c, and the third and third interlayer insulating films 12b, 12d, and 12f are formed thereon. Five interlayer insulating films 12c and 12e and a protective film 13 are formed.
.  

9. (Currently amended) The semiconductor  device  according to claim 25l, wherein the contact layer comprises copper and/or aluminum- see English translation made below:

formed along the outer edge of the semiconductor chip. The dots are arranged in a rectangular frame shape in rows. However, the first vias 22a are combined or removed at the portion overlapping the TSV 24, and the number thereof is smaller than that of the second and third vias 22b and 22c.
The first to third vias 22a to 22c are formed, for example, by embedding a bonding metal in the through holes formed in each of the first, third, and fifth interlayer insulating films 12a, 12c, and 12e. The first to third vias 22a to 22c are made of a metal generally used as a joining metal, such as copper or tungsten. These first to third vias 22a to 22c are formed together with the vias forming the wiring structure of the active region R1.
The first to third conductor patterns 23a to 23c are formed on the surfaces of the first, third and fifth interlayer insulating films 12a, 12c and 12e, respectively. These first to third conductor patterns 23a to 23c are formed together with a wiring pattern forming the wiring structure of the active region R1, and are made of a metal forming the wiring pattern, such as aluminum. Further, second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed around the first to third conductor patterns 23a to 23c. The second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed so as to be flush with the surfaces of the first to third conductor patterns 23a to 23c, and the third and third interlayer insulating films 12b, 12d, and 12f are formed thereon. Five interlayer insulating films 12c and 12e and a protective film 13 are formed.
  

10. (Currently amended) The semiconductor device according to claim l, wherein the etch-stop layer and the contact layer 30 are electrically connected by at least one electrically conductive connection (electrically connected by vias 22b/c).

11. (Currently amended) The semiconductor  device according to claim l, wherein at least one of the etch-stop layer and4National Stage of International Application No. PCT/EP2019/056964 Attorney Docket No. 0394.0001-US the contact layer is electrically connected with an integrated circuit of the semiconductor device (electrically connected by vias 22b/c).  

12. (Currently amended) The semiconductor device (10) according to 5claim l, wherein at least one of the at least one contact layer is a structured layer which is structured with an electrically non-conductive material in such a way that it is formed as a grid (Fig.7).  

13. (Currently amended) The semiconductor  device according to 10claim l, wherein the lateral extent of the etch-stop layer and the lateral extent of the contact layer reduces the probability for the formation of cracks within or around the via (See English translation below:
As described above, the TSV 24 may be composed of a plurality of TSVs 24 instead of being composed of one TSV 24 as in the first embodiment. Since chipping is a crack that enters a plane, it is possible to prevent the progress even if the TSV 24 is divided into a plurality of pieces. Therefore, even with the seal ring structure as in the present embodiment, it is possible to obtain the same effect as that of the first embodiment..  

14. (Currently amended) The semiconductor  device (10) according to 15claim l, wherein the etch-stop layer and the contact layer contact a single via (Fig.3).  

15. (Currently amended) The semiconductor  device (10) according to claim 1, wherein the lateral extent of the contact layer 20amounts to at least 5 times the lateral extent of the via (Fig.7 or 9- wring 23 spans at least 8 TSVs 24). 


Machine Translation of JP 2017168732- provided by IP.COM

The present invention relates to a semiconductor device in which a semiconductor chip on which a semiconductor integrated circuit or the like is formed is reinforced with a seal ring.
Conventionally, there is a technique of suppressing the chipping generated at the outer edge of the semiconductor chip during dicing or picking up the semiconductor chip from being transmitted to the active region on the inner circumference of the chip by reinforcing the outer circumference of the semiconductor chip with a seal ring. For example, in Patent Document 1, a guard ring structure is formed inside the interlayer insulating film formed on the surface of the semiconductor substrate along the outer periphery of the semiconductor chip by a wiring layer and a through hole via (hereinafter referred to as TSV). ing. Further, at the position corresponding to the guard ring structure, the recess is formed from the back surface of the semiconductor substrate. Thus, the seal ring is composed of the guard ring structure and the concave portion on the back surface side of the semiconductor substrate.
According to such a structure, the chipping in the interlayer insulating film can be prevented from progressing to the active region by the guard ring structure, and the chipping in the semiconductor substrate can be progressed to the active region by the recess on the back surface side. Can be stopped.
JP2012-204618A
However, in the seal ring structure disclosed in Patent Document 1, it is not possible to prevent chipping from progressing on the front surface side of the semiconductor substrate, that is, between the guard ring structure and the recess on the back surface side. Further, since the concave portion remains on the back surface side of the semiconductor substrate, there is a problem that the substrate thickness becomes thin in the concave portion and the substrate strength becomes weak.
In view of the above points, the present invention provides a semiconductor device having a seal ring structure capable of preventing the progress of chipping in the entire region in the thickness direction of a semiconductor substrate and suppressing a decrease in substrate strength. With the goal.
In order to achieve the above object, the semiconductor device according to claim 1 is a semiconductor device provided with a seal ring (20 to 21) on an outer peripheral portion of a semiconductor chip, and a semiconductor substrate (11) having a front surface and a back surface. , An interlayer insulating film (12a to 12f) arranged on the front surface side of the semiconductor substrate and having a through hole, and vias (22a to 22c, 27a to 27c) made of metal formed in the through hole. A surface structure including a conductor pattern (23a to 23c, 28a to 28c) formed of a metal that is formed on the interlayer insulating film and connected to the via, and a front surface and a back surface of the semiconductor substrate. A seal ring having a back surface structure penetrating therethrough and having a strength higher than that of a semiconductor material forming the semiconductor substrate and including TSVs (24, 29) connected to the surface structure. The interlayer insulating film includes the first interlayer insulating film (12a) formed on the surface of the semiconductor substrate, and the conductor pattern includes the first conductor pattern (23a, 28a) formed on the surface of the first interlayer insulating film. ) Is formed, and a region of the semiconductor chip provided with the seal ring is defined as an outer peripheral region (R2), an inner side of the outer peripheral region is defined as an active region (R1), and the semiconductor is regarded as an active region of the through-hole via. The dimension of the conductor pattern in the same direction is larger than the dimension in the direction from the inner peripheral side to the outer peripheral side of the chip, and the through-hole via penetrates the first interlayer insulating film from the back surface of the semiconductor substrate. Are in contact with the first conductor pattern.
According to such a configuration, the seal ring is formed over the entire area in the thickness direction of the interlayer insulating film and the thickness direction of the semiconductor substrate, so that even if chipping occurs, it is possible to prevent the progress to the active region. Further, since the TSV formed with the semiconductor substrate has a structure in which the through hole is filled with, for example, an insulating film or a metal portion, the substrate strength of the portion where the TSV is formed does not become weak. Therefore, in the Thickness Direction of the entire region of the semiconductor substrate can be prevented the development of chipping, and may be a seal ring structure which can suppress a decrease in substrate strength.
In addition, the reference numerals in parentheses of the respective means described above indicate an example of the correspondence relationship with the specific means described in the embodiments described later.
FIG. 3 is a top view of the semiconductor device according to the first embodiment.FIG. 2 is an enlarged layout diagram of a region II surrounded by a one-dot chain line in FIG. 1.FIG. 3 is a sectional view taken along line III-III in FIG. 2.FIG. 4 is a sectional view taken along line IV-IV in FIGS. 2 and 3.FIG. 2 is an enlarged top view showing a state before dicing of the semiconductor device shown in FIG. 1.FIG. 2 is an enlarged cross-sectional view showing a state before dicing of the semiconductor device shown in FIG. 1.FIG. 9 is an enlarged layout diagram of a portion corresponding to a region II in FIG. 1 in the semiconductor device according to the second embodiment.FIG. 8 is a sectional view taken along the line VIII-VIII in FIG. 7.FIG. 11 is an enlarged layout diagram of a portion corresponding to a region II in FIG. 1 in the semiconductor device according to the modified example of the second embodiment.FIG. 11 is an enlarged layout diagram of a portion corresponding to a region II in FIG. 1 in the semiconductor device according to the third embodiment.FIG. 11 is a sectional view taken along line XI-XI in FIG. 10.FIG. 11 is a sectional view taken along line XII-XII in FIG. 10.FIG. 16 is an enlarged layout diagram of a portion corresponding to a region II in FIG. 1 in the semiconductor device according to the modified example of the third embodiment.FIG. 14 is a sectional view taken along line XIV-XIV in FIG. 13.
Embodiments of the present invention will be described below with reference to the drawings. In each of the following embodiments, the same or equivalent portions will be denoted by the same reference numerals for description.
(First embodiment)The semiconductor device according to the first embodiment will be described with reference to FIGS. It should be noted that although FIG. 1 is not a cross-sectional view, hatching is partially shown to make the drawing easier to see. The XYZ directions shown in each figure correspond to each figure, and one direction in the semiconductor device is the X direction, one direction perpendicular to the X direction is the Y direction, and the normal direction to the XY plane is the Z direction. It is represented.
As shown in FIGS. 1 and 2, the semiconductor device 10 according to the present embodiment is a semiconductor chip divided into chip units. In the semiconductor device 10, a semiconductor integrated circuit or the like (not shown) is formed in the active region R1 in the inner peripheral portion, and a seal ring 20 is formed in the outer peripheral portion R2 of the semiconductor chip so as to surround the semiconductor integrated circuit. ..
As shown in FIGS. 3 to 4, in the semiconductor device 10, a plurality of interlayer insulating films 12 are formed on the surface of the semiconductor substrate 11, and the protective film 13 is further formed on the surface of the interlayer insulating film 12 and the semiconductor substrate is formed. The protective film 14 is also formed on the back surface of 11. Although not shown, in the active region R1 of the semiconductor device 10, various semiconductor elements forming a semiconductor integrated circuit are formed, and wiring patterns and interlayer insulating films formed between the interlayer insulating films 12 are formed. A wiring structure is formed through vias formed by drilling 12. Then, as shown in FIG. 1, a seal ring 20 is formed in an outer peripheral region surrounding the active region R1.
In the present embodiment, the case where the interlayer insulating film 12 is formed up to the first to sixth interlayer insulating films 12a to 12f and the wiring pattern has a three-layer structure is given as an example, but this is merely an example. However, other numbers of layers may be used.
The seal ring 20 is configured to include two, a first seal ring 21 and a second seal ring 26, which are formed along the outer peripheral side end surface of the semiconductor device 10. The first seal ring 21 is arranged on the outermost peripheral side of the semiconductor device 10, and is arranged outside the second seal ring 26. The second seal ring 26 is formed inside the first seal ring 21, but is arranged outside the active region R1.
The first seal ring 21 is configured to have first to third vias 22a to 22c, first to third conductor patterns 23a to 23c, and a TSV 24. Of these, the first to third vias 22a to 22c and the first to third conductor patterns 23a to 23c form a surface structure in the first seal ring 21, and the TSV 24 forms a back surface structure.
The first to third vias 22a to 22c are formed in the first, third and fifth interlayer insulating films 12a, 12c and 12e, respectively. A plurality of first to third vias 22a to 22c are formed in the direction from the inner peripheral side to the outer peripheral side of the semiconductor chip, for example, five in FIG. 2, and are formed along the outer edge of the semiconductor chip. The dots are arranged in a rectangular frame shape in rows. However, the first vias 22a are combined or removed at the portion overlapping the TSV 24, and the number thereof is smaller than that of the second and third vias 22b and 22c.
The first to third vias 22a to 22c are formed, for example, by embedding a bonding metal in the through holes formed in each of the first, third, and fifth interlayer insulating films 12a, 12c, and 12e. The first to third vias 22a to 22c are made of a metal generally used as a joining metal, such as copper or tungsten. These first to third vias 22a to 22c are formed together with the vias forming the wiring structure of the active region R1.
The first to third conductor patterns 23a to 23c are formed on the surfaces of the first, third and fifth interlayer insulating films 12a, 12c and 12e, respectively. These first to third conductor patterns 23a to 23c are formed together with a wiring pattern forming the wiring structure of the active region R1, and are made of a metal forming the wiring pattern, such as aluminum. Further, second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed around the first to third conductor patterns 23a to 23c. The second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed so as to be flush with the surfaces of the first to third conductor patterns 23a to 23c, and the third and third interlayer insulating films 12b, 12d, and 12f are formed thereon. Five interlayer insulating films 12c and 12e and a protective film 13 are formed.
In the case of the present embodiment, the first to third conductor patterns 23a to 23c are all configured to have the same upper surface layout and have a width capable of covering all the first to third vias 22a to 22c. In other words, the width of the first to third conductor patterns 23a to 23c, that is, the dimension in the direction from the inner peripheral side to the outer peripheral side of the semiconductor chip covers the first to third vias 22a to 22c arranged in five rows. It is considered to be a size. The width of the first to third conductor patterns 23a to 23c is set to be larger than the width of TSV2 described later.
The TSV 24 penetrates the semiconductor substrate 11 from the back surface side of the semiconductor substrate 11. In the case of this embodiment, the TSV 24 penetrates the semiconductor substrate 11 from the protective film 14 on the back surface side of the semiconductor substrate 11 and is connected to the surface structure. In the case of the present embodiment, the TSV 24 is in contact with the first conductor pattern 23a of the surface structure, but it is sufficient that it is formed so as to contact at least the surface structure, and only the first via 22a is contacted. You may be allowed to. The TSV 24 is formed in a rectangular frame shape along the outer edge of the semiconductor chip. The TSV 24 has a structure in which the inner wall of a rectangular frame-shaped through hole that reaches from the back surface of the semiconductor substrate 11 to any of the first to sixth interlayer insulating films 12a to 12f is filled with the metal portion 24b via the insulating film 24a. ing. The insulating film 24a is formed to cover the inner wall of the through hole by, for example, low temperature CVD (chemical vapor deposition), and is made of a silicon oxide film or the like. The metal portion 24b is configured by being filled with, for example, copper.
The through holes for forming the TSV 24 are formed on the surface side structure of the semiconductor substrate 11, for example, the first to sixth interlayer insulating films 12 a to 12 f, the surface structure of the first seal ring 21, and the second seal ring 26. After the formation, it is formed by performing etching from the back surface side of the semiconductor substrate 11. At this time, since the width of the first to third conductor patterns 23a to 23c is larger than the width of the through hole, the first to third conductor patterns 23a to 23c function as an etching stopper, and the first to third conductor patterns are formed. The six interlayer insulating films 12a to 12f are not penetrated.
The second seal ring 26 is configured to have first to third vias 27a to 27c and first to third conductor patterns 28a to 28c.
The first to third vias 27a to 27c are formed in the first, third and fifth interlayer insulating films 12a, 12c and 12e, respectively. A plurality of first to third vias 27a to 27c are formed side by side in the direction from the inner peripheral side to the outer peripheral side of the semiconductor chip, for example, eight in FIG. 2 and are formed along the outer edge of the semiconductor chip. The dots are arranged in a rectangular frame shape in rows.
The first to third vias 27a to 27c are formed, for example, by embedding a bonding metal in the through holes formed in each of the first, third, and fifth interlayer insulating films 12a, 12c, and 12e. The first to third vias 27a to 27c are made of a metal generally used as a joining metal, such as copper or tungsten. These first to third vias 27a to 27c are formed together with the vias forming the wiring structure of the active region R1 and the first to third vias 22a to 22c provided in the first seal ring 21.
The first to third conductor patterns 28a to 28c are formed on the surfaces of the first, third and fifth interlayer insulating films 12a, 12c and 12e, respectively. These first to third conductor patterns 28a to 28c are formed together with the wiring patterns forming the wiring structure of the active region R1 and the first to third conductor patterns 23a to 23c provided on the first seal ring 21. Further, second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed around the first to third conductor patterns 28a to 28c. The second, fourth, and sixth interlayer insulating films 12b, 12d, and 12f are formed so as to be flush with the surfaces of the first to third conductor patterns 28a to 28c, and the third and third interlayer insulating films 12b, 12d, and 12f are formed thereon. Five interlayer insulating films 12c and 12e and a protective film 13 are formed.
In the semiconductor device 10 configured in this way, the surface structure including the first to third vias 22a to 22c and the first to third conductor patterns 23a to 23c in the first seal ring 21 has the first to first surface structures. The sixth interlayer insulating films 12a to 12f are formed over the entire thickness direction. In addition, the TSV 24 forming the back surface structure of the first seal ring 21 is formed over the entire area of the semiconductor substrate 11 in the thickness direction.
Therefore, there is no place where the first seal ring 21 is not formed, that is, a place where the first seal ring 21 is separated, in the thickness direction of the semiconductor substrate 11. Therefore, chipping can be prevented from progressing from the outside of the first seal ring 21 to the active region R1 side. Further, since the TSV 24 formed with the semiconductor substrate 11 has a structure in which the through hole is filled with the insulating film 24a and the metal portion 24b, the substrate strength of the portion where the TSV 24 is formed does not become weak. Therefore, it is possible to provide a seal ring structure capable of preventing the progress of chipping in the entire region of the semiconductor substrate 11 in the thickness direction and suppressing a decrease in substrate strength.
The semiconductor device 10 configured in this way is formed by dicing a plurality of wafers connected to each other with a scribe line in between, as shown in FIGS. 5 and 6, for example. Chipping is likely to occur on the outer peripheral side of the semiconductor chip during this dicing or during the pickup after dicing. However, as described above, since the first seal ring 21 is formed over the entire area in the thickness direction of the first to sixth interlayer insulating films 12a to 12f and the thickness direction of the semiconductor substrate 11, it is active even if chipping occurs. It is possible to prevent the progress to the region R1.
(Second embodiment)The second embodiment will be described. In the present embodiment, the shape of the TSV 24 is changed from that of the first embodiment, and other aspects are the same as those of the first embodiment, and therefore only the portions different from the first embodiment will be described.
As shown in FIGS. 7 and 8, in the present embodiment, the TSV 24 is formed in a rectangular prism shape, and a plurality of TSVs 24 are scattered along the outer edge of the semiconductor chip, for example, in dotted lines at equal intervals. It is said that. That is, the structure is such that a plurality of through holes are formed from the back surface of the semiconductor substrate 11 and the metal portion 24b is filled in each of the plurality of through holes via the insulating film 24a. The width of each TSV 24, that is, the dimension in the direction from the inner peripheral side to the outer peripheral side of the semiconductor chip is smaller than the width of the first to third conductor patterns 23a to 23c.
As described above, the TSV 24 may be composed of a plurality of TSVs 24 instead of being composed of one TSV 24 as in the first embodiment. Since chipping is a crack that enters a plane, it is possible to prevent the progress even if the TSV 24 is divided into a plurality of pieces. Therefore, even with the seal ring structure as in the present embodiment, it is possible to obtain the same effect as that of the first embodiment.
(Modification of the second embodiment)In the second embodiment described above, a plurality of TSVs 24 are arranged in the shape of a quadrangular prism, but as shown in FIG. 9, a plurality of TSVs 24 may be arranged in a cylindrical shape. In this case, the diameter of each TSV 24 is smaller than the width of the first to third conductor patterns 23a to 23c. Even with such a structure, the same effect as that of the second embodiment can be obtained.
(Third Embodiment)A third embodiment will be described. In the present embodiment, the structure of the first seal ring 21 is changed from those of the first and second embodiments, and the other points are the same as those of the first and second embodiments. Therefore, the first and second embodiments are the same. Only parts different from the embodiment will be described. Although the case where the TSV 24 is formed in the shape of a single quadrangular frame as in the first embodiment will be described as an example, a plurality of TSVs 24 are provided as described in the second embodiment and its modification. The same structure can be applied when the structure is separated.
As shown in FIGS. 10 to 12, in the present embodiment, the first seal ring 21 is added to the first to third vias 22a to 22c, the first to third conductor patterns 23a to 23c and the TSV 24, and the bump portion 25 is added. It has a structure with.
The bump portion 25 is composed of a conductor pattern connected to the TSV 24 on the back surface side of the semiconductor substrate 11. In the case of the present embodiment, the bump portion 25 is formed on the surface of the protective film 14 and has the same upper surface layout as the first to third conductor patterns 23a to 23c.
As described above, by providing the bump portion 25, the strength of the seal ring 20 can be increased as compared with the case where only the TSV 24 is used, and it is possible to prevent chipping from further progressing to the active region R1. In particular, in the form in which the chipping progresses along the back surface side of the semiconductor substrate 11, the bump portion 25 can cover the back surface side of the semiconductor substrate 11 in a wide range, so that the progress of the chipping can be further suppressed.
(Modification of Third Embodiment)In the first to third embodiments described above, the TSV 24 is provided only on the first seal ring 21, or the bump portion 25 is provided. Such a structure can also be provided for the second seal ring 26.
For example, as shown in FIGS. 13 and 14, the second seal ring 26 also includes the TSV 29 and the bump portion 30 in addition to the first to third vias 27a to 27c and the first to third conductor patterns 28a to 28c. It has a different structure. Similar to the TSV 24, the TSV 29 has a structure in which the inner wall of the through hole is filled with the metal portion 29b via the insulating film 29a. In the example shown in FIG. 13, the TSV 29 and the bump portion 30 are formed in a quadrangular frame shape along the outer edge of the semiconductor chip, but they may be separated into a plurality of pieces as shown in the second embodiment.
In the example shown in FIGS. 13 and 14, the second seal ring 26 is provided with both the TSV 29 and the bump portion 30, but the structure may be provided with only the TSV 29.
(Other embodiments)The present invention is not limited to the above-described embodiments, but can be appropriately modified within the scope of the claims.
For example, the number of the vias 22a to 22c, 27a to 27c and the conductor patterns 23a to 23c, 28a to 28c configuring the seal ring 20 illustrated in each of the above embodiments is an example, and other numbers may be used. Absent. In addition, the first seal ring 21 and the second seal ring 26 may have the same number of vias 22a to 22c, 27a to 27c and conductive patterns 23a to 23c, 28a to 28c. Further, the first seal ring 21 and the second seal ring 26 may have the same width in each of the conductor patterns 23a to 23c, 28a to 28c, the TSVs 24 and 29, and the bump portions 25 and 30.
Further, in each of the above embodiments, the connection state between the seal ring 20 and the semiconductor substrate 11 is not described, but the conductor portion provided in the seal ring 20 and the semiconductor substrate 11 may be electrically connected. In that case, for example, the semiconductor substrate 11 can be set to a desired potential by fixing the semiconductor substrate 11 to the ground potential through the TSV 24.
Further, in each of the above-described embodiments, the example in which the filling material filled in the TSVs 24 and 29 is configured by the metal portions 24b and 29b is shown, but the filling material is at least stronger than the semiconductor material forming the semiconductor substrate 11. The material may be any material having a high value such as resin.
In each of the above embodiments, the TSVs 24 and 29 are connected to the first conductor patterns 23a and 27a, but they are connected to any of the second and third conductor patterns 23b, 23c, 29a and 29b. Is also good. Although the TSVs 24 and 29 are connected to the conductor pattern, they may be connected to polysilicon or the like. In that case, since the polysilicon may be etched when forming the through holes when forming the TSVs 24 and 29, it is possible to prevent the through holes from penetrating the interlayer insulating film by controlling the etching time. Good.
Further, in each of the above-described embodiments, the example in which the semiconductor chip forming the semiconductor device 10 has a quadrangular shape as shown in FIG. 1 has been described. It may be polygonal or the like. Even in that case, by providing the seal ring 20 along the outer edge of the semiconductor chip and providing the TSVs 24 and 29 so as to be scattered in a frame shape or a dotted line shape, the same effect as each of the above-described embodiments can be obtained. ..
10 semiconductor device 11 semiconductor substrate 12 interlayer insulating film 20 seal ring 21, 26 1st, 2nd seal ring 22a via 22a-22c, 27a-27c via 23a-23c, 28a-28c conductor pattern 24, 29 TSV25 bumps


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



1/1/22